                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WISCONSIN


FABICK, INC.,

                          Plaintiff,

v.
                                                                 Case No. 16-CV-172
JFTCO, INC.,

                         Defendant.


                                NOTICE OF CROSS-APPEAL



        Notice is hereby given that Defendant JFTCO, Inc. hereby cross-appeals to the United

 States Court of Appeals for the Seventh Circuit from the Judgment (Dkt. 394) entered in this

 action on March 28, 2019.
Dated this 3rd day of May, 2019.    Respectfully submitted,


                                    REINHART BOERNER VAN DEUREN, S.C.

                                   By: s/ Jessica Hutson Polakowski

                                    ARMSTRONG TEASDALE LLP
                                    Marc W. Vander Tuig (counsel of record)
                                    MO State Bar ID No. 52032
                                    mvandertuig@armstrongteasdale.com
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, MO 63105
                                    Telephone: 314-621-5070
                                    Facsimile: 314-621-5065

                                    REINHART BOERNER VAN DEUREN, S.C.
                                    Jessica H. Polakowski
                                    WI State Bar ID No. 1061368
                                    jpolakowski@reinhartlaw.com
                                    Monica A. Mark
                                    WI State Bar ID No. 1082428
                                    mmark@reinhartlaw.com
                                    22 East Mifflin Street, Suite 700
                                    Madison, WI 53703
                                    Telephone: 608-229-2200
                                    Facsimile: 608-229-2100

                                    Attorneys for Defendant JFTCO, Inc.




                                       2
